United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 10-3734
                               ___________

C.J. Stewart,                         *
                                      *
             Appellant,               *
                                      *
Benjamin Darden; Shyheim Deen         *
El-Mu’min,                            *
                                      *
             Plaintiffs,              *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Crawford; Dave Dormire;         * Western District of Missouri.
A Woods; Bruce Galloway; Tom          *
Clements; M Ortbals; Jay Cassady;     * [UNPUBLISHED]
W Friesen, Sgt; - Walling, Lt;        *
- Ruppell; Lisa Jones; Debra Reed;    *
David Webster; Enloe; Branson;        *
MO Dept. of Corrections,              *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: October 6, 2011
                             Filed: October 27, 2011
                              ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Missouri inmate C.J. Stewart appeals the district court’s1 grant of summary
judgment to defendants on his claims brought under 42 U.S.C. § 1983. In his second
amended complaint, filed with the assistance of counsel, Stewart alleged that the
conditions in administrative segregation (ad seg) violated the Eighth Amendment,
that defendants placed inmates in segregation in violation of their due process rights,
and that defendants denied him access to the courts.

       We first hold that the district court did not err in finding that Stewart failed to
exhaust several of his specific claims. See Nerness v. Johnson, 401 F.3d 874, 876
(8th Cir. 2005) (per curiam) (district court’s application of Prison Litigation Reform
Act is reviewed de novo and its findings of fact for clear error). As to the claims the
district court found exhausted, we conclude that the court properly granted summary
judgment for the following reasons. See Mason v. Corr. Med. Servs., Inc., 559 F.3d
880, 884-85 (8th Cir. 2009) (grant of summary judgment is reviewed de novo,
viewing facts in light most favorable to nonmoving party).

       Specifically, we conclude that Stewart did not show he was denied adequate
exercise in ad seg, as he was allowed out of his cell for three hours of exercise per
week, as well as for showers, and his cell was large enough to allow him the
opportunity to exercise in his cell. See Hosna v. Groose, 80 F.3d 298, 306 (8th Cir.
1996) (3 hours per week of out-of-cell exercise does not necessarily violate the
Constitution); Wishon v. Gammon, 978 F.2d 446, 447, 449 (8th Cir. 1992) (inmate
had opportunity to exercise in 63-square-foot cell). As to Stewart’s claim that the
conditions in ad seg led to increased violence, he did not submit any evidence that the
level of violence in ad seg was greater than the level of violence in other areas of the
prison. See Cody v. Hillard, 830 F.2d 912, 914-15 (8th Cir. 1987) (en banc) (finding


      1
      The Honorable Matt J. Whitworth, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
no evidentiary basis for conclusion that double-celling increased violence because
record did not show comparable incidents of violence before and after double-
celling).

        We further conclude that Stewart’s June 5, 2008, placement in a strip cell was
constitutional, as the placement was for only one day; he was allowed to wear boxer
shorts, a t-shirt, and socks; and he had a mattress. See Smith v. Copeland, 87 F.3d
265, 268-69 (8th Cir. 1996) (length of time prisoner is subjected to harsh conditions
is critical in analyzing deliberate indifference); Seltzer-Bey v. Delo, 66 F.3d 961,
963-64 (8th Cir. 1995) (no Eighth Amendment violation where inmate was placed in
strip cell for two days); Williams v. Delo, 49 F.3d 442, 444-46 (8th Cir. 1995) (no
Eighth Amendment violation where inmate was in cell for four days with only light,
toilet, and sink, and was deprived of toothbrush, toothpaste, deodorant, soap, bed
sheets, blankets, pillows, and clothes). Further, Stewart did not provide evidence that
the manner in which the window in his door was covered violated his Eighth
Amendment rights.

        As to Stewart’s claim that he was placed in segregation in violation of his due
process rights, even assuming the conditions in ad seg imposed an atypical and
significant hardship, the record showed that Stewart received adequate process, see
Rahman X v. Morgan, 300 F.3d 970, 973-74 (8th Cir. 2002) (discussing sufficiency
of process for inmate in segregation cell). Finally, Stewart’s claim that his due
process rights were violated when he was required to sign an enemy waiver in order
to be transferred to another institution fails. See Moorman v. Thalacker, 83 F.3d 970,
973 (8th Cir. 1996) (prisoners do not have constitutional right to remain in particular
institution, and assignments are discretionary as long as they are not done for
prohibited or invidious reasons).

      The judgment is affirmed.
                     ______________________________

                                         -3-